Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are currently pending and the claims as originally filed on 01/28/2020 are acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 1 and 7-10 are objected to a minor informality under 37 CFR 1.75. 
It appears that claim 1 recites “duplex steel” and claims 7-10 recites “duplex stainless steel” for the same material. If so, recitation of single consistent term is requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depending from claim 1 is directed to a method of manufacturing a medical device as defined in claim 1, and however any active step is not recited delimiting how a medical device of claim 1 is prepared. Appropriate correction is requested.  For examination purpose, since claim 6 does not recite any active step, the examiner sees claim 6 as claim 1 until applicant amends. 
Claim 7 recites “about 40-60% of duplex stainless steel includes said austenite phase” and “about 40 to 60% of said duplex stainless steel includes said ferrite phase”. However, this is not clear because duplex stainless steel has both austenite and ferrite phases and when one of both phases cannot be 60% at a maximum based on total phase weight 100%. Does applicant intend to indicate 40-60% of said duplex stainless steel includes said austenite phase” and “about 60 to 40% of said duplex stainless steel includes said ferrite phase”? If so, appropriate correction is requested. If not, detailed explanation is requested. 
Each of claims 7 and 10 reciting “ultimate tensile strength of 600-1000 MPa (European Standard EN 10088-3 (2014)” is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu et al. (US 2013/0211537A1)

Applicant claims the below claim 1 filed on 01/28/2020.

    PNG
    media_image1.png
    81
    820
    media_image1.png
    Greyscale

Prior Art
	Sandhu teaches medical devices including duplex stainless steel (title) where the medical device such as orthopedic device (e.g., endoprosthesis comprising stent) is made of at least a portion of the duplex stainless steel wholly containing one or more of the biocompatible materials such as nickel-titanium alloy ([0010] or [0055]) (instant claims 1-3 and 6); the stent may have therapeutic agent, drug, or pharmaceutically active compound to be released ([0054]) (instant claim 4); and the stent may have cover of polymer matrix which reads on the claimed coating ([0053]) (instant claim 5). 
	In light of the foregoing, instant claims 1-6 are anticipated by Sandhu.  

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-11 are rejected under 35 USC 103 as being obvious over Sandhu et al. (US 2013/0211537A1) as applied to instant claims 1-6 or view of Cao et al. (CN104152818A). 

Applicant claims the below claims 1 and 7 filed on 01/28/2020:

    PNG
    media_image1.png
    81
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    763
    media_image2.png
    Greyscale

	For examination purpose, the recitations of “less than 0.05%, less than 1% silicone, less than 6% manganese, no more than 5% molybdenum, no more than 3% copper” of claim 7 may be seen as absence of these ingredients of silicone, manganese, molybdenum and copper. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medical device, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 1-6, Sandhu was discussed above with respect to instant claims 1-6.  
Regarding instant claims 7-11, they are rejected by Sandhu or Sandhu in view of Cao. 
Sandhu further teaches orthopedic device endoprosthesis (e.g., stent) using the duplex stainless steel which may be used to form stent which is rod type, wires (e.g., catheter), cutting elements, screws, metal staples, hip stems, pins, plates, knee trays, etc. ([0059]); the duplex stainless contains mixed microstructure of ferritic and austenitic phases with the ratio of austenite to ferrite ranging about 40/60 to 60/40 which is the same or within as the instant ranges 40/60 ([0026] and [0030]); the duplex stainless steel comprises 4.50 to 6.50 weight percent nickel which is within or overlaps the claimed ranges of 0.0-9% or at least 1.4%; 0.08 to 0.20 weight percent nitrogen; 21.00 to 23.00 weight percent chromium which is within or overlaps the claimed ranges of 17-30% or at least 19%; 2.50 to 3.50 weight percent molybdenum which is within or overlaps the claimed range of no more than 5% or at least 0.4%; not greater than 0.03 weight percent carbon which is within the claimed range of less than 0.05%; not greater than 0.030 weight percent phosphorus; not greater than 1.00 weight percent silicon which is identical to the claimed range of less than 1%; not greater than 2.00 weight percent manganese which is within the claimed range of less than 6%; not greater than 0.020 weight percent sulfur; 0 to no more than 2.5% copper which is within the claimed range of no more than 3% and iron that would be at least about 63% ([0041] and claim 12 of prior art) or less than or equal to 72, 70, 68,, or 66% which is within the claimed range of greater than 50% ([0043]) (instant claims 7 and 10 (in part) and instant claim 11); Stent as being formed wholly or partially of duplex stainless steel or partially ([0055]) which reads on the claimed orthopedic device formed of at least 75% (embraces 100%) or 100% of duplex stainless steel (instant claims 8-9). 
However, Sandhu does not expressly teach ultimate tensile strength and elongation of instant claims 7 and 10. The deficiencies are cured by inherency and/or Cao.
Sandhu teaches the same orthopedic device in the form of rod (e.g., stent) and is made of at least partially or wholly duplex stainless steel comprising the very same composition, and therefore the properties of ultimate tensile strength, elongation, and minimum 0.2 proof stress would be implicit because product and properties are not separable. See MPEP 2112(V).  MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Thus, the claimed properties would be implicit in the absence of evidence to the contrary. 
Nevertheless, Cao discloses the claimed properties when the claimed duplex stainless steel has the very same composition.   
Cao teaches duplex stainless steel and preparation thereof (title) and the duplex stainless steel has been used in various field including pharmaceutical industry, etc. ([0005]) and the duplex stainless steel contains C: 0.01-0.03% that is within the claimed range of less than 0.05%, Cr: 18.5-19.5% that is within the claimed range of 17-30% , Mn: 3.3-8.3% that overlaps the instant range of less than 6%, Ni: 1.35-1.65% that is within the claimed range of 0.9-9%, Si: 0.1-0.2% that is within the claimed range of less than 1%, Mo: 0.8-1.0% that is within the claimed range of no more than 5%, Cu: 0.14-0.2% that is the claimed range of no more than 3%, N: 0.18-0.22, V: 0.004-0.008%, and the rest are Fe (=iron) and impurities ([0011]), and has tensile strength at room temperature is greater than 720 MPa which overlaps the claimed range of 600-100MPa and elongation is greater than 29% which overlaps the claimed range 24-32% ([0033]); and such duplex stainless steel is resistant to chloride-corrosion and has good mechanical properties ([0004]). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the duplex stainless steel of Sandhu with a proper tensile strength and elongation of Cao having the claimed duplex stainless steel composition in order to provide corrosion-resistant and good mechanical properties of duplex steel.  Although Cao does not expressly teach minimum 0.2% proof stress being at least 400 MPa, it would be implicit for the very same duplex stainless steel as taught by the cited art of Cao and/or Sandhu. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613